By the Court,

DfXON, C. J.
The complaint states a good cause of action. Part payment within the period prescribed takes a case out of the statute of limitations. This was determined in Cleveland vs. Harrison, 15 Wis., 670; but as this *436case arose before that was decided, and as we then listened to a lengthy and most elaborate argument of the question, we. cannot pronounce the demurrer to have been frivolous, though it might have been so had it been taken since that decision. The judgment must, therefore, be reversed, and cause remanded for further proceedings according to law.